        Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

WILLA ONLEY, individually and                )
on behalf of all those similarly             )
situated,                                    )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )   CIVIL ACTION NO. 5:19-cv-141 (MTT)
                                             )
NATIONWIDE MUTUAL FIRE                       )
INSURANCE COMPANY,                           )
                                             )
                                             )
                Defendant.                   )
 __________________                          )


                                         ORDER

       Defendant Nationwide Mutual Fire Insurance Company moves for partial

summary judgment. For the following reasons, that motion (Doc. 22) is DENIED.

                                    I. BACKGROUND

       On April 18, 2018, Plaintiff Willa Onley’s home suffered water damage. Docs. 1 ¶

22; 13 ¶ 22. Her insurer, Nationwide, allegedly adjusted the claim and authorized

repairs but did not assess the loss to determine whether her house had suffered

diminished market value due to stigma. Docs. 1 ¶¶ 23-27; 13 ¶¶ 23-27. In Georgia,

diminished value is a covered component of a property loss absent an effective

exclusion. Docs. 1 ¶¶ 23-27; 13 ¶¶ 23-27; see Royal Capital Dev. LLC v. Md. Cas. Co.,

291 Ga. 262, 728 S.E.2d 234 (2012). Onley brought suit on behalf of herself and a

putative class of similarly situated persons for Nationwide’s alleged failure to assess for

diminished value and failure to pay for diminished value. Doc. 1.
        Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 2 of 11



      The parties proposed a two-phase discovery period, with the pre-certification

phase ending in April 2020. However, Nationwide in its answer contended that it issued

a policy endorsement excluding coverage for diminished value. See Doc. 13 ¶ 27. The

Court noted that if the endorsement was effective, that would likely dispose of the case,

so the Court ordered the parties to consider “[w]hether the issue of the effectiveness of

the exclusion should be resolved first and, if so, whether discovery is needed on that

issue.” Doc. 17 at 1. The parties decided to address the endorsement’s validity before

conducting discovery on other issues. See generally Doc. 20. Nationwide then filed a

procedurally vague “Dispositive Motion” based only on the argument that the

endorsement modified Onley’s policy to exclude diminished value coverage. Doc. 22.

                                    II. DISCUSSION

      A. Standard

      Nationwide does not identify the procedural basis for its motion. However,

because the parties have conducted limited discovery, the Court treats the motion as

one for partial summary judgment on the issue of the effect of the endorsement. A court

must grant summary judgment “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A factual dispute is not genuine unless, based on the evidence

presented, “‘a reasonable jury could return a verdict for the nonmoving party.’” Info.

Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002) (quoting

United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991));

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The only issue raised by the




                                               -2-
        Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 3 of 11



motion is whether Onley’s policy excluded diminished value coverage for the April 18,

2018 loss.

       B. Analysis

       Nationwide issued Onley’s policy in July 2000 and renewed it annually. Doc. 22-

1 ¶¶ 3, 5. For purposes of this motion, the parties agree that up until July 2, 2014, the

policy covered diminished value. Doc. 22 at 6 n.4. On July 2, 2014, Nationwide issued

a renewal policy for the period from July 31, 2014 to July 31, 2015. “This renewal policy

incorporated, for the first time, an endorsement entitled ‘Endorsement H-6182-C—

Amendatory endorsement (Georgia)’ (‘H-6182-C’).” Doc. 22-1 ¶ 7. That endorsement

purported to exclude diminished value from covered property losses under the policy.

Id. ¶ 8. At the time of the renewal, Nationwide sent Onley a one-time notice stating that

the renewed policy contained

       Amendatory Endorsement H-6182-C[,] which states that your policy does
       not provide coverage for reduction in value of your property as a result of a
       covered loss. The courts refer to this type of damage as “Diminution in
       Value.”

Id. ¶¶ 9-10. Subsequent versions of the policy retained endorsement H-6182-C, but not

the notice. Id. ¶¶ 12-13.

       At the time of the renewal, Georgia law defined “renewal” to mean a policy

“superseding at the end of the policy period a policy previously issued and delivered by

the same insurer and providing no less than the coverage contained in the superseded

policy.” O.C.G.A. § 33-24-46(b)(4) (2014-2018) (emphasis added). The statute also

required that “No insurer shall refuse to renew a policy to which this Code section

applies unless a written notice of nonrenewal is mailed or delivered in person to the

named insured.” O.C.G.A. § 33-24-46. In effect, an insurer could either (i) renew a



                                               -3-
        Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 4 of 11



policy, maintaining the same level of a coverage as before; or (ii) reduce coverage by

nonrenewing and issuing a new policy, which required a notice of nonrenewal. For

purposes of the motion, Nationwide admits that the endorsement, if effective, would

have reduced Onley’s coverage. Docs. 22 at 6 n.4; 24 at 2 (“for purposes of this

Motion, Nationwide assumes, arguendo, that it violated the Statute by failing to provide

a notice of nonrenewal.”).

      Nationwide argues that it both renewed the policy and reduced coverage. But

under the statute, Nationwide could not do both. By definition, “renewal” meant

“providing no less than the coverage contained in the superseded policy.” O.C.G.A. §

33-24-46(b)(4) (2014-2018). Nationwide’s statement that “the Policy was not

‘nonrenewed’” is inconsistent with its contention that the endorsement reduced

coverage by excluding diminished value. Doc. 22 at 12, 6 n.4. Nationwide must choose

a position: either the 2014-2015 policy was a “renewal” under the statute and thus

covered diminished value, or the policy was a “nonrenewal” under statute because it

reduced coverage. It cannot be both.

      Onley takes the position that the 2014-2015 policy was a renewal, and the Court

agrees. First, Onley notes that the policy described itself as a renewal policy. See,

e.g., Doc. 22-1 at 178. Second, although Nationwide might have attempted to reduce

coverage by nonrenewing the policy, that attempt failed. That is because Nationwide did

not send a notice of nonrenewal, and absent such a notice, the policy was renewed.

Because it was renewed, the policy retained the same coverage as the superseded

policy. See Strickland Gen. Agency v. Puritan Ins. Co., 184 Ga. App. 286, 287, 361

S.E.2d 186, 187 (1987) (“The trial court further held that under the terms of the subject




                                               -4-
        Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 5 of 11



policy itself, as well as under the controlling statute, the insurer is required to give the

insured at least thirty days' written notice of nonrenewal; otherwise, the policy is

automatically renewed. . . . We agree with the trial court's analysis of the situation.”).

Simply put, Nationwide’s 2014-2015 renewal policy did not reduce Onley’s coverage.

       By analogy, if a statute provides that an insurer can only cancel a policy by

sending a compliant notice of cancellation which meets certain conditions, and the

insurer sends a noncompliant notice of cancellation, then the insurer simply failed to

cancel the policy. Pa. Nat. Mut. Cas. Ins. Co. v. Person, 164 Ga. App. 488, 489, 297

S.E.2d 80, 82 (1982) (“failure to adhere to the requirements results in noncancellation of

the policy.”); see also Reynolds v. Infinity Gen. Ins. Co., 287 Ga. 86, 91, 694 S.E.2d

337, 340 (2010) (“until the statutory notice requirements are met, the policy remains in

effect.”). Similarly, Nationwide’s failure to give notice of nonrenewal results in the

renewal of the policy.

       The Court stated its position in response to a similar argument by the insurer in

Thompson v. State Farm Fire & Cas. Co.:

        [The insurer] cannot have it both ways; either [the endorsement] reduced
       coverage or it did not. And if [the insurer] did not want to renew coverage
       for diminished value, both O.C.G.A. § 33–24–46 and [the insurer’s] policies
       required notice that the policy was not to be renewed as originally written.
       Whatever [the insurer’s] notice did, it did not do this. Accordingly, the
       renewal policies are indeed renewals of the old policies and therefore cover
       diminished value.

264 F. Supp. 3d 1302, 1312-13 (M.D. Ga. 2017) (citations omitted). Despite

Nationwide’s argument that it can “have it both ways,” the 2014-2015 policy was clearly

a renewal, and therefore, by definition, it covered diminished value. As did subsequent




                                                 -5-
          Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 6 of 11



renewal policies, including the 2017-2018 policy that was in effect at the time of Onley’s

loss.

        Even if the Court accepted Nationwide’s contention that the endorsement

reduced coverage—and, by necessary implication, that it nonrenewed Onley’s policy in

2014—Nationwide’s argument would still fail. If the endorsement reduced coverage,

then Nationwide’s statement to Onley that it was merely renewing her 2014 policy was a

false representation. Doc. 22-1 at 178. In describing the new policy as a “renewal,”

Nationwide represented that the policy offered the same level of coverage as the old

policy. Such a misrepresentation is not a “merely technical” violation, but instead goes

to Onley’s reasons for entering the contract. 1

        In sum, the Court views the 2014-2015 policy as a renewal, and thus the

endorsement was never effective. But even if the 2014-2015 were viewed as a

nonrenewal, the endorsement would not be enforceable, because Nationwide

misrepresented the scope of coverage.

        Nonetheless, the Court will address Nationwide’s arguments at greater length.

Nationwide’s arguments all rest on the flawed premise that the 2014-2015 policy both

was a renewal and reduced Onley’s coverage. Again, that position is self-contradictory

because the statute defines a renewal policy as one that does not reduce coverage.

Although Nationwide’s arguments are creative, they do not ever adequately address

that statutory definition.




1 Similarly, the policy itself required notice of nonrenewal. Doc. 22-1 at 171 (“If we elect not to renew, we

will mail written notice to the named insured, at the address shown in this policy, at least 30 days before
the renewal date of this policy.”). Again, assuming only for the sake of argument that Nationwide
nonrenewed the policy and reduced Onley’s coverage, its failure to send notice and false representations
also breached the contract.


                                                         -6-
          Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 7 of 11



        First, Nationwide mistakenly argues that O.C.G.A. § 33-24-12(a) expresses a

“strong public policy” in favor of enforcing endorsements in insurance policies. It does

not. Instead, the statute simply states that one invalid provision does not invalidate the

entire policy:

        Any insurance policy, rider, or endorsement issued and otherwise valid
        which contains any condition or provision not in compliance with the
        requirements of this title shall not be rendered invalid due to the
        noncomplying condition or provision but shall be construed and applied in
        accordance with such conditions and provisions as would have applied had
        the policy, rider, or endorsement been in full compliance with this title.

O.C.G.A. § 33-24-12(a). That provision does apply here: the presence of the

noncompliant endorsement does not void the policy. Instead, the Court construes the

policy as a renewal—one which provided the same level of coverage as Onley’s

previous policies. 2 Moreover, Nationwide’s attempt to invoke § 33-24-12(a) to cure its

failure to comply with statutory requirements for reducing an insured’s coverage turns

the statute on its head.

        Nationwide also argues that the endorsement is valid because Onley received

actual notice of it. But the notice in question did not notify Onley of a nonrenewal or

even a reduction in coverage. 3 Instead, it referred to the policy as a “renewal.” Doc.


2  For an example of how O.C.G.A. § 33-24-12(a) works, if a statute requires certain minimum benefits, but
a policy purports to cover less than the minimum, courts do not void the policy, but instead construe the
policy as covering the statutory minimum. See Flewellen v. Atlanta Cas. Co., 250 Ga. 709, 713, 300
S.E.2d 673, 677 (1983). Nationwide, by contrast, appears to interpret the statute as stating that
noncomplying insurance provisions are valid—which is certainly not how anyone else has interpreted it.
Further, Nationwide cites the statute for the proposition that its failure to give notice should not void the
endorsement. But that also misreads the statute: the statute refers to a policy which “contains any
condition or provision.” Doc. 22 at 6 (quoting O.C.G.A. § 33-24-12(a)). Violation of a notice requirement
is clearly not a “condition or provision” contained in the policy. That is clear, and the Court already stated
it in Thompson.

3 In the wake of Royal Capital, some insurers were slow to acknowledge their policies covered diminished

value. Thus it is possible, even likely, that Nationwide did not refer to the change as a reduction in
coverage because it did not want to concede that its policies had ever covered diminished value. Indeed,
Nationwide “expressly preserves,” even now, the argument that its policies never covered diminished


                                                         -7-
         Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 8 of 11



22-1 at 178. Onley, therefore, did not receive clear notice of Nationwide’s attempt to

reduce her coverage. Further, if Nationwide failed to nonrenew her policy and thus

provided the same level of coverage as it had before, then it does not matter whether

Onley received actual notice or not—the endorsement was invalid either way.

Nationwide cites two cases for the proposition that notice deficiencies do not

necessarily void an endorsement, but those cases address the insurer’s failure to

promptly mail a policy after the terms were already agreed upon. Neither of the two

cited cases is relevant. 4

        Nationwide also argues that its failure to give notice is a technical violation that

should not void the endorsement. The Court rejected this argument in Thompson v.

State Farm Fire & Cas. Co., noting that “failure to give statutorily—and policy—required

notice to the insured of a discontinuation of coverage, unlike failure to obtain prior

approval from the Commissioner, cuts at the underlying contractual obligations of the

parties. Indeed, the policy—the parties' contract—requires the notice of nonrenewal.

Accordingly, [the insurer’s] failure to fairly inform its insured of its nonrenewal of


value. Doc. 22 at 6 n.4 (emphasis in original). For an overview of different ways insurers responded to
Royal Capital, see Anderson v. Am. Family Ins. Co., 350 F. Supp. 3d 1295, 1297 (M.D. Ga. 2018).

4 In Danforth v. Gov't Employees Ins. Co., 282 Ga. App. 421, 425, 638 S.E.2d 852, 857 (2006), the
insured, Bulman, telephoned GEICO, and she and GEICO agreed to take a Taurus off of her policy in
return for a reduced premium. More than a month after that, she was in an accident, and the insurer
denied coverage. The court of appeals ruled for the insurer despite the insurer’s failure to promptly mail
her a copy of her new policy as required by statute. In that case, however, the insured had requested the
modification in her policy and reached an agreement modifying the policy before the alleged notice
deficiency. Here, Nationwide modified (or attempted to modify) the policy but represented to Onley that it
had not modified it.
     In Williams v. Fallaize Ins. Agency, Inc., 220 Ga. App. 411, 412, 469 S.E.2d 752, 753 (1996),
Williams, the insured, suffered a loss when someone stole $13,000 out of her unattended car. Her
insurer denied coverage because the policy excluded thefts from unattended vehicles. The court of
appeals rejected Williams’s far-fetched argument that the insurer was obligated to pay her because it had
failed to promptly mail her a copy of her policy. The Court took care to note that Williams’s “renewed
policy was identical [to the previous policy] in all material respects. Both the original policy and the
renewed policy contained the same exclusion for unattended vehicles[.]” 220 Ga. Ap. at 411. Clearly the
court in Williams did not intend to address an insurer’s attempt to reduce coverage in a renewal policy.


                                                       -8-
            Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 9 of 11



diminished value coverage is not a mere technical violation of Georgia insurance law.”

264 F. Supp. 3d at 1314. The Court’s view has not changed since it entered that order.

        Nationwide’s observation that the statute does not affirmatively require courts to

void endorsements for lack of notice likewise misses the point. Again, Nationwide

simply failed to nonrenew the policy. It is not a question of a judicial remedy for an

administrative violation, as in the cases cited by Nationwide, but rather a question of the

terms of Onley’s contract with Nationwide at the time of her April 2018 loss. Similarly,

Nationwide’s argument that Onley was not harmed by Nationwide’s failure to nonrenew

her policy is irrelevant. Doc. 22 at 12. Nationwide failed to modify the insurance

contract, and it does not matter whether its botched attempt to modify it harmed Onley

or not. 5

        Nationwide’s most far-fetched argument is that Onley lacks “standing” because

she has not alleged an injury from Nationwide’s statutory violation. Id. at 14.

Nationwide argues that “[a]llowing Plaintiff to invalidate and [sic] otherwise disclosed

provision in the Policy would create a de facto private right of action where none exists.”

Id. at 15. That argument fundamentally misunderstands this lawsuit. Onley did not sue

Nationwide for failure to send a notice of nonrenewal, but for failure to properly adjust

her April 2018 property loss. Nationwide is undoubtedly aware that Georgia law allows

a cause of action for insured parties alleging their insurer underpaid a claim. But



5Nationwide also tries to support its argument by citing caselaw holding that breach-of-contract plaintiffs
“must show that breach ‘resulted in damages that would not have occurred but for the breach.’” Doc. 22
at 14 (quoting Bates v. JPMorgan Chase Bank, NA, 768 F.3d 1126, 1132-33 (11th Cir. 2014)). But that
principle is not relevant to this motion: Onley is not seeking damages for Nationwide’s failure to provide a
notice of nonrenewal, but for its failure to assess and pay for diminished value. Admittedly, diminished
value damages can be difficult to prove for a given loss. See, e.g., Anderson v. Am. Family Ins. Co., 350
F. Supp. 3d 1295, 1296 (M.D. Ga. 2018). But clearly Onley is under no obligation to prove damages from
Nationwide’s violation of the statute.


                                                        -9-
        Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 10 of 11



Nationwide’s briefs are confused on that point and remain confused on it. See Doc. 24

at 8.

        Finally, Nationwide argues that sufficient time has passed since the endorsement

that Onley is bound by it. Doc. 22 at 15-17. Nationwide makes two arguments based

on the passage of time. Its first argument is that the endorsement was valid in Onley’s

2017-2018 policy because it had been valid in her previous policies. Id. at 15. That of

course begs the question of whether the endorsement was valid in Onley’s previous

policies. Nationwide has no answer, apart from the arguments already discussed. 6

        Second, Nationwide frets that “imposing years of unanticipated liability upon the

insurance industry could reduce the availability and affordability of insurance state-

wide.” Id. at 16. But Royal Capital, which was decided in 2012, made clear that policies

like Nationwide’s covered diminished value unless that coverage was properly

excluded. Nationwide knew exactly what it needed to do to limit its liability after Royal

Capital—follow the procedures required by O.C.G.A. § 33-24-46 and issue a new policy

excluding coverage for diminished value. That Nationwide may be liable for diminished

value was neither unanticipated nor unavoidable.

        For the reasons discussed above, Nationwide has failed to demonstrate it is

entitled to judgment as a matter of law. Accordingly, its motion for partial summary

judgment (Doc. 22) is DENIED. The stay of discovery ordered September 16, 2019

(Doc. 21) is lifted.




6This confusion appears to stem from Nationwide’s self-contradictory argument that the 2014 renewal
policy reduced coverage and, consequently, that the endorsement was effective from the date of renewal.



                                                     -10-
Case 5:19-cv-00141-MTT Document 25 Filed 01/28/20 Page 11 of 11



SO ORDERED, this 28th day of January, 2020.

                                    S/ Marc T. Treadwell
                                    MARC T. TREADWELL, JUDGE
                                    UNITED STATES DISTRICT COURT




                                   -11-
